 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 1 of 18



                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF OKLAHOMA                       Filed/Docketed
                                                                         Aug 20, 2021

IN RE                                   )
                                        )
RENFROW, MIRANDA KRISTIN,               )      Case No. 17-10385-R
                                        )      Chapter 7
             Debtor.                    )


MIRANDA KRISTIN RENFROW                 )
                                        )
             Plaintiff,                 )
                                        )
vs.                                     )      Adv. No. 17-1027-R
                                        )
COURTNEY GROGAN,                        )
SUCCESSOR TRUSTEE OF THE                )
JOE C. COLE REVOCABLE                   )
TRUST, UNDER TRUST AGREE-               )
MENT DATED MARCH 28, 2002,              )
and ATKINSON, HASKINS,                  )
NELLIS, BRITTINGHAM, GLASS              )
& FIASCO, P.C.,                         )
                                        )
             Defendants.                )

                       ORDER DENYING MOTION TO STAY

        Before the Court is the Defendants= Renewed Combined Motion to Stay

Enforcement of Judgment Pending Appeal & To Fix the Amount of Supersedeas Bond

(Doc. 157) filed by Defendants Courtney Grogan, Successor Trustee of the Joe C. Cole

Revocable Trust, Under Trust Agreement Dated March 28, 2002 (AGrogan@) and Atkinson,

Haskins, Nellis, Brittingham, Glass & Fiasco, P.C. (AAHN@) (collectively AMovants@ or

ADefendants@), and Renfrow’s Objection to Defendants’ Renewed Motion for Stay (Doc.

164) filed by Plaintiff Miranda Kristin Renfrow (ARenfrow@).
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 2 of 18



I.     Jurisdiction

       The Court has jurisdiction of this proceeding pursuant to 28 U.S.C. '' 1334, 157(a),

and 157(b)(1) and (2), and Local Civil Rule 84.1(a) of the United States District Court for

the Northern District of Oklahoma.

II.    Background

       Plaintiff Renfrow filed a petition for relief under Chapter 7 of the Bankruptcy Code

on March 10, 2017. On June 15, 2017, this Court entered an order discharging all

prepetition debts and claims against Renfrow. Accordingly, claims asserted by Grogan

against Renfrow in the case of Courtney Grogan, Successor Trustee of The Joe C. Cole

Revocable Trust, under Trust Agreement dated March 28, 2002 v. Miranda K. Renfrow,

D.O., an Individual, and Envision Medical and Surgical Eye Care, P.C., an Oklahoma

Professional Corporation, Case No. CJ-2016-2033 (the AState Court Case@), were

discharged. On August 1, 2017, Grogan, through her counsel AHN, filed an amended

petition in the State Court Case, reasserting the discharged prepetition claims and adding a

new claim against Renfrow under the Uniform Fraudulent Transfer Act (AUFTA@).

       On August 26, 2017, Renfrow, through her counsel Ron Brown, commenced this

adversary proceeding by filing a Complaint against Grogan and AHN alleging that they

violated Renfrow=s discharge by filing the amended petition in the State Court Case

(ADischarge Violation Litigation@). Grogan and AHN continued prosecuting the UFTA

claim against Renfrow. The State Court Case proceeded to jury trial in December 2017,

which resulted in a judgment against Renfrow in the amount of $89,500 (AUFTA

Judgment@).    In January 2018, Renfrow amended her Complaint in the Discharge

                                             2
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 3 of 18



Violation Litigation to assert that Grogan and AHN obtained the UFTA Judgment in

violation of the discharge injunction. After the State Court denied Renfrow=s motion for

judgment notwithstanding the verdict, Renfrow timely appealed the UFTA Judgment and

the JNOV denial to the Oklahoma Supreme Court. That appeal is pending. 1

       In the Discharge Violation Litigation, Grogan and AHN sought summary judgment

in their favor, arguing that (1) this Court lacked jurisdiction under the Rooker-Feldman

doctrine, (2) Renfrow was barred from relitigating whether the debt reduced to judgment

was discharged, and (3) Grogan was not liable for any discharge violation because she

acted upon advice of counsel. After careful consideration of all authorities cited by

Defendants and after considerable research, the Court issued a detailed opinion denying

summary judgment. 2

       First, the Court confirmed that its jurisdiction was intact. In 2005, the United States

Supreme Court reversed a federal court that concluded that the Rooker-Feldman doctrine

divested it of properly assumed jurisdiction when a state court, having heard the same issue,

entered its judgment. In Exxon Mobil Corporation v. Saudi Basic Industries Corporation,

the high court clarified that A[w]hen there is parallel state and federal litigation, Rooker-

Feldman is not triggered simply by the entry of judgment in the state court. This Court

has repeatedly held that the pendency of an action in the state court is no bar to proceedings

concerning the same matter in the Federal court having jurisdiction. . . . Disposition of the


       1
        On May 14, 2019, Grogan and AHN obtained a stay of the briefing deadlines in the
UFTA Judgment appeal pending the conclusion of their appeal of the Judgment entered in
this proceeding.
       2
        Order Denying Defendants= Motion for Summary Judgment (Doc. 66).
                                              3
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 4 of 18



federal action, once the state-court adjudication is complete, would be governed by

preclusion law.@ 3

       Second, this Court determined that Defendants could not establish their issue

preclusion defense. Among other things, Renfrow=s appeal of the UFTA Judgment was

pending, and therefore it was not a Afinal judgment@ for the purposes of issue preclusion.

       Third, the Court explained that Aadvice of counsel@ has been uniformly rejected as

a defense to a civil contempt charge for discharge violations.

       The day after the Court denied summary judgment, and one week before the trial in

the Discharge Violation Litigation, Defendants sought recusal of the undersigned and

moved to disqualify Brown as Renfrow=s counsel, which motions were denied.               On

November 29 and 30, 2018, the Discharge Violation Litigation was tried on the merits. In

their closing arguments and trial brief, Defendants reasserted their Rooker-Feldman and

issue preclusion defenses. Defendants also claimed that Renfrow lost the right to claim a

discharge violation because she asserted her discharge as a defense in the State Court Case.

Finally, Defendants argued that Renfrow failed to establish that Grogan and AHN intended

to violate the discharge.

       On April 23, 2019, this Court issued a Memorandum Opinion, reciting detailed

findings of fact that support the conclusion that Defendants acted in intentional or reckless

disregard of Renfrow=s discharge in proceeding with the State Court Case and in obtaining

the UFTA Judgment. 4 In the opinion, the Court addressed each of Defendants= defenses


       3
        544 U.S. 280, 292-93 (2005) (quotation marks and citations omitted).
       4
        Memorandum Opinion (Doc. 101).
                                             4
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 5 of 18



and legal arguments, and distinguished their authorities. A Judgment was entered

confirming that the UFTA Judgment was void under 11 U.S.C. ' 524(a)(1). In order to

provide complete relief to Renfrow, Defendants were directed Ato obtain an order vacating

the [UFTA] Judgment against Renfrow as void, to dismiss the [State Court Case] against

Renfrow, and to take any other action reasonably requested by Renfrow to evidence the

fact that the [UFTA] Judgment against her is and was void ab initio.@ 5 In addition, a money

judgment was entered Ain favor of Renfrow and against Defendants, jointly and severally,

for compensatory damages in the amount of $104,867 and punitive damages in the amount

of $100,000.@ 6

       On May 7, 2019, Defendants appealed the Judgment to the United States District

Court for the Northern District of Oklahoma, 7 and filed a motion in this Court seeking a

stay of the Judgment pending appeal (“First Stay Motion”). 8 On May 22, 2019, this Court

entered an order denying the First Stay Motion. 9 On May 28, 2019, Defendants filed the

same motion in the District Court hearing the appeal (“Second Stay Motion”), 10 which

after extensive briefing and a hearing, was also denied by Magistrate Judge Frank

McCarthy. 11



       5
        Judgment (Doc. 102).
       6
        Id.
       7
        Doc. 106.
       8
        Doc. 108.
       9
        Doc. 126.
       10
           Grogan, et al. v. Renfrow, D.Ct. Case No. 19-CV-248-TCK-FHM, Doc. 9.
       11
           Id., Doc. 23.
                                             5
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 6 of 18



       On June 3, 2019, the United States Supreme Court decided the case of Taggart v.

Lorenzen, 12 wherein it established a new standard for holding a creditor in civil contempt

for violating a discharge order. On September 30, 2020, District Court Judge Terence

Kern entered an order remanding the case to this Court for further consideration in light of

the change in law. The sole issue on remand was whether Defendants could be held in civil

contempt of the discharge order and injunction under the new standard articulated by the

Supreme Court in Taggart.

       After careful consideration of the briefs submitted by the parties regarding the

application of the Taggart standard, this Court entered its Order on Remand. 13 The Court

reaffirmed its prior findings that in pursuing the UFTA Judgment, Defendants acted

knowingly, intentionally, and in reckless disregard for Renfrow’s rights. The Court found

that under totality of the circumstances, Defendants’ assertion of the UFTA claim was a

pretense intended to harass Renfrow and had the practical and concrete effect of awarding

Grogan a monetary judgment against Renfrow for claims that had been discharged. The

Court found no objectively reasonable basis to conclude that Defendants’ conduct might

have been lawful under the discharge, and therefore Taggart’s standard for civil contempt

was satisfied. The Order on Remand supplemented the Memorandum Opinion entered by

this Court on April 23, 2019, and the findings of fact and conclusions of law stated in the

Memorandum Opinion were incorporated into the Order of Remand by reference.




        139 S.Ct. 1795 (2019).
       12

        Doc. 155.
       13

                                             6
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 7 of 18



       On May 21, 2021, Defendants filed their Notice of Appeal of the Judgment, the

Memorandum Opinion, and the Order on Remand.                     14
                                                                      On the same day,

Defendants/Movants filed the current motion seeking a stay of enforcement and the

approval of a supersedeas bond in the amount of $300,000 (“Third Stay Motion”). 15 Once

again, Movants seek to stay enforcement of the money judgment, and to stay the order that

requires them to vacate the UFTA Judgment and dismiss the State Court Case. Movants

present the same arguments and authorities that this Court previously rejected in ruling on

the First Stay Motion and that Magistrate Judge McCarthy rejected in ruling on the Second

Stay Motion. In addition, Movants contend that this Court misapplied Taggart in its Order

on Remand.

III.   Discussion

       Under Bankruptcy Rule 8007, granting a stay pending appeal is discretionary, 16 and

A[t]he propriety of its issue is dependent upon the circumstances of the particular case.@17

In determining whether a stay pending appeal is appropriate, courts consider the traditional

four-part standard applicable to preliminary injunctions, namely A(1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public



        Doc. 156.
       14

        Doc. 157.
       15

        Otero Rivera v. Lake Berkley Resort Master Assn, Inc. (In re Otero Rivera), 532
       16

B.R. 425, 426 (Bankr. D. P.R. 2015).
        Nken v. Holder, 556 U.S. 418, 433 (2009) (quotation marks and citation omitted).
       17

                                              7
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 8 of 18



interest lies.@ 18 The burden is on the Movants to establish each of these factors in their

favor. A Astay pending appeal is an extraordinary remedy and requires a substantial

showing on the part of the movant.@ 19

       A.     Likelihood of success on appeal

       Movants have not made a strong showing that they are likely to succeed on appeal.

Movants contend that the AJudgment involves numerous unsettled questions of law,

including without limitation whether the Court has jurisdiction over this matter under the

Rooker-Feldman doctrine and principles of comity and federalism.@ 20 In the Exxon Mobil

case cited above, the United States Supreme Court noted the frequent misapplication of the

Rooker-Feldman doctrine by lower courts, and clearly and succinctly explained that when

a federal court exercises concurrent jurisdiction with a state court on a particular matter,

the entry of the state court judgment does not divest the federal court of its jurisdiction. 21

Renfrow commenced the Discharge Violation Litigation prior to the entry of the UFTA

Judgment, so under settled Supreme Court authority that is directly on point, the Rooker-

Feldman doctrine is simply inapplicable.

       The unpublished Tenth Circuit case that Defendants have relied upon in support of

their Rooker-Feldman argument, Flanders v. Lawrence, 22 is distinguishable on its facts

because unlike Renfrow, the debtor in that case did not complain of a discharge violation


       18
         Id. at 434.
       19
         Otero Rivera, 532 B.R. at 427.
       20
         Third Stay Motion at 8, & 25.
       21
         Exxon Mobil, 544 U.S. at 292-93.
       22
         657 F.App’x 808 (10th Cir. 2016).
                                              8
 Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 9 of 18



in federal court until after the state court judgment was entered and after that judgment was

affirmed on appeal.     Furthermore, after Flanders, the Tenth Circuit reiterated that

A>[f]ederal jurisdiction is not barred by the Rooker-Feldman doctrine if [the federal] suit

Awas filed before the end of the state courts= appeal process.@=@ 23 Because Renfrow=s appeal

of the UFTA Judgment to the Oklahoma Supreme Court remains pending, this Court=s

jurisdiction over whether the UFTA Judgment infringed on Renfrow=s discharge is not

barred by Rooker-Feldman.

       Exxon Mobil is settled law that is precisely applicable to the circumstances of this

case. Movants have no likelihood of succeeding on their Rooker-Feldman defense.

       Likewise, applicable preclusion law is not unsettled. Oklahoma preclusion law

applies to judgments, like the UFTA Judgment, entered by Oklahoma state courts. 24 The

Oklahoma Supreme Court has set forth four elements that must be established before a

litigant is precluded from litigating an issue in a subsequent proceeding. The first element

is the existence of a Avalid, final judgment.@ 25 A final judgment is one Ain which a timely

and properly perfected appeal has been acted on by the highest court whose review has

been sought.@ 26 Renfrow=s appeal of the UFTA Judgment has not yet been Aacted on@ by

the Oklahoma Supreme Court, and therefore it is not a final judgment for the purposes of




        Montero v. Tulsa Airport Improvements Trust, 770 F.App’x 439, *440 (10th Cir.)
       23

(quoting Chapman v. Oklahoma, 472 F.3d 747, 749 (10th Cir. 2006) (quoting Guttman v.
Khalsa, 446 F.3d 1027, 1029 (10th Cir. 2006))), cert. denied 140 S.Ct. 506 (2019).
        See Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985).
       24

        Salazar v. City of Oklahoma City, 1999 OK 20, 976 P.2d 1056, 1060 n.6.
       25

        Nealis v. Baird, 1999 OK 98, 996 P.2d 438, 459.
       26

                                             9
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 10 of 18



issue preclusion under Oklahoma law. Accordingly, Movants cannot establish even the

first element required to succeed on appeal of this Court=s rejection of their issue preclusion

defense.

       Relatedly, Movants argue that this Court erred in finding that the UFTA Judgment

violated the discharge injunction because the jury in the State Court Case was instructed

not to award damages for prepetition transfers. 27 Because it is impossible for Movants to

establish preclusion, however, Renfrow was not precluded from offering, and the Court

was not precluded from admitting and considering, evidence relevant to the timing of the

supposed fraudulent transfers to determine whether the UFTA claim had been discharged.

       Movants also argue, without any authority, that the Court erred in applying federal

bankruptcy law to determine whether Grogan=s claims for alleged fraudulent transfers arose

prepetition (discharged) or postpetition (not discharged). 28 The law is settled in the Tenth

Circuit that for the purpose of determining whether a claim or debt arose prepetition, and

thus is discharged, Aa [prepetition] claim will exist if some pre-petition conduct has

occurred that will give rise to liability.@ 29 Movants contend that the Oklahoma UFTA

governs when a Atransfer@ is made, and in this case, the UFTA would deem the transfers

Grogan sought to recover to have been made Aimmediately before the commencement@ of

their UFTA action, 30 i.e., on August 1, 2017, the date they amended the petition to add the



       27
           Third Stay Motion at 8-9, & 26.
       28
           Id. at 9-10, & 28.
        In re Parker, 264 B.R. 685, 697 (B.A.P. 10th Cir. 2001), aff=d, 313 F.3d 1267 (10th
       29

Cir. 2002).
       30
           Third Stay Motion at 10, & 28, citing 24 O.S. ' 118. Movants also cite 11 U.S.C.
                                              10
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 11 of 18



UFTA claim in the State Court Case. The UFTA does not purport to establish when a

Aclaim@ arises for the purpose of determining whether the claim is discharged in

bankruptcy, however. The timing of the conduct giving rise to the claim governs whether

a claim is discharged. The fictional transfer created by the UFTA does not supersede settled

bankruptcy law. 31 Movants have not shown that they are likely to prevail on their appeal

of this issue.

       Movants complain that the Court Arefused to allow Defendants to have discovery on

[Renfrow=s] pre-existing mental health conditions.@      32
                                                              In the Discharge Violation

Litigation, Renfrow sought, as an element of compensatory damages, compensation for the

anxiety, stress, and emotional anguish suffered as a result of Movants= post-discharge

reanimation of the State Court Case. Defendants sought to compel Renfrow to sign a

blanket release of her HIPAA privacy protections to allow Defendants to obtain all

medical, prescription drug, and mental health records for three years preceding the

Discharge Violation Litigation, as well as records created thereafter, arguing such

information was relevant to causation. Defendants failed to justify their overbroad and


§ 548 as federal authority for this proposition. Section 548 authorizes a bankruptcy trustee
to avoid certain prepetition fraudulent transfers for the benefit of the bankruptcy estate.
That section, which confers special powers on a bankruptcy trustee, is clearly inapplicable
in this case. Furthermore, contrary to Movants’ contention, Section 548 does not treat
prepetition transfers as having occurred post-petition.
        Under Movants= theory, any creditor wishing to assert a UFTA claim against a
       31

debtor based upon a prepetition transfer could, after the claim was discharged, commence
a post-discharge UFTA action to recover the same transfer by asserting that under
Oklahoma’s UFTA, the prepetition transfer is deemed to have occurred post-petition. It
should go without saying that state law cannot revive discharged claims. But that is exactly
what Movants argue herein.
       32
         Third Stay Motion at 9, & 27.
                                            11
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 12 of 18



intrusive discovery requests, however. Renfrow voluntarily waived her patient/therapist

privilege and allowed Defendants access to the therapist she visited after Defendants

amended the petition in the State Court Case and provided them with treatment records.

The Court found that any perceived benefit to compelling Renfrow to waive HIPAA

protections and produce three years of medical and mental health records was grossly

outweighed by the potential harm to Renfrow=s privacy interests. 33 Courts have wide

discretion in handling pretrial discovery disputes, and appellate courts review discovery

rulings for abuse of discretion. 34 Movants have not made any showing that the Court

abused its discretion in denying Defendants= motion to compel discovery.

       The Movants complain that the undersigned committed error in failing to recuse

from hearing this matter. 35 The denial of a motion to recuse is reviewed for an abuse of

discretion. 36 For the reasons stated in the Order Denying Defendants= Motion to

Disqualify, 37 Movants are unlikely to show that the Court abused its discretion.

Applying settled Tenth Circuit law, the Court concluded it was not required to recuse for

bias or partiality if the judge=s opinion is based solely on information obtained during the

course of judicial proceedings. Movants failed to establish that any opinion the Court may

have had of any of the litigants or counsel was derived from an extrajudicial source. In



       33
         See Transcript of Hearing on Defendants= Motion to Strike Plaintiff=s Emotional
Distress Claim or, Alternatively, Motion to Compel (Doc. 65) (bench ruling).
        Willner v. Univ. of Kansas, 848 F.2d 1023, 1029 (10th Cir. 1988).
       34

        Third Stay Motion at 9, ¶ 27.
       35

        Willner, 848 F.2d at 1026.
       36

        Doc. 74.
       37

                                            12
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 13 of 18



addition, the Movants= motion to recuse, having been filed a week before trial, was

untimely.

       Likewise, Movants have not demonstrated a likelihood that the Court abused its

discretion in denying their motion to disqualify Ron Brown as counsel for Renfrow on the

ground that he was also a witness. 38 Notwithstanding that Movants knew for months that

Brown intended to testify, they waited until the week before trial to seek his

disqualification. 39 Again, Movants= motion was not timely asserted, and granting the

motion would have caused substantial prejudice to Renfrow.

       Finally, Movants claim that this Court committed reversible error in applying the

Taggart standard on remand. Based upon the evidence presented at the trial on the merits,

and the findings of fact articulated in the Memorandum Opinion, this Court found that

Movants did not reasonably attempt to comply with the discharge injunction, nor did they

act in good faith in pursuing the UFTA claim. There is no “fair ground of doubt” that the

discharge injunction prohibited Movants from seeking to collect a discharged debt by

knowingly employing the manipulative, deceitful, and oppressive tactics that led to the

void UTFA Judgment in the State Court Case.

       Accordingly, Movants have not made Aa strong showing@ that they are likely to

succeed on the merits of their appeal.




        Third Stay Motion at 9, & 27.
       38


        Order Denying Defendants= Motion to Disqualify Ron Brown (Doc. 81).
       39

                                           13
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 14 of 18



       B.     Will Movants be irreparably harmed in absence of a stay?

       Movants contend that Adenial of a stay of the Court=s Judgment ordering Defendants

to vacate the [UFTA Judgment] and dismiss the [State Court Case] pending appeal will

effectively deny Defendants their appeal of this Court=s Judgment; thus, Defendants will

be irreparably harmed.@ 40 They argue that if they must vacate the UFTA Judgment, they

will have Airrevocably lost that judgment and will not be able to revive it or enforce it, and

the appeal will have been for naught because Defendants will not be able to get their

judgment back.@ 41 First, it is relevant to note that the UFTA Judgment was entered solely

in favor of the trust of which Grogan is trustee. AHN is not a judgment creditor and will

lose nothing if the UFTA Judgment is vacated.

       Movants also complain they would suffer Asignificant financial loss for costs and

fees expended taking the [State Court Case] to trial, obtaining the [UFTA Judgment], and

then defending that judgment on appeal.@ 42 Again, AHN will not suffer financial loss if

the UFTA Judgment is vacated. AHN has been paid.

       AHN contends that it will be placed in an ethical dilemma if it must advise Grogan

to vacate the UFTA Judgment notwithstanding AHN=s belief in its validity. 43 Grogan need

not look to AHN for advice on whether she should comply with the Judgment, however,

because she is currently represented by the Franden Farris firm. In any event, AHN fails



        Third Stay Motion at 6, & 15.
       40


       Id. at 5, & 13. AHN does not have a judgment against Renfrow. The UFTA
       41

Judgment was entered solely in favor of the Trust of which Grogan is trustee.
        Third Stay Motion at 6, & 16.
       42


        Motion at 6-7, &¶ 18-20.
       43

                                             14
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 15 of 18



to provide any authority that its ethical concerns are relevant to the Court’s analysis of

“irreparable harm.”

       Movants finally contend that in absence of a stay, their appeal of the Judgment and

Remand Order will be moot. 44 An appeal becomes moot only if the appellate court Acannot

grant any effectual relief whatever in favor of the appellant. The available remedy,

however, does not need to be fully satisfactory to avoid mootness. To the contrary, even

the availability of a partial remedy is sufficient to prevent [a] case from being moot.@ 45 The

Judgment herein includes both injunctive and monetary components. Movants do not, and

cannot, contend that they will suffer irreparable harm if enforcement of the money

judgment is not stayed. AHN has not shown that it would be harmed at all if the injunctive

relief is not stayed. And even if Grogan’s UFTA Judgment could not be reinstated, she has

not established that an appellate court could not fashion any effectual relief if she prevailed

on appeal.

       C.     Will Renfrow be substantially injured by imposition of a stay pending
              appeal?

       By virtue of this Court=s discharge order, Grogan=s claims against Renfrow were

discharged in June 2017. Renfrow has not had the benefit of that relief. Since August 1,

2017, the day Grogan revived the State Court Case, Renfrow has, notwithstanding her

discharge, been forced to retain and pay counsel to litigate against Grogan and AHN on

numerous fronts (i.e., in the State Court Case which included a three-day jury trial, post-


       44
         Third Stay Motion at 6, & 17.
        Calderon v. Moore, 518 U.S. 149, 150 (1996) (quotation marks and citations
       45

omitted).
                                              15
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 16 of 18



judgment litigation, and appeal, and simultaneously, in the Discharge Violation Litigation,

which included substantial pretrial litigation, a two-day trial, the first appeal, remand, and

now this second appeal). This Court has already found, by clear and convincing evidence,

that the alleged transfers of furniture, equipment, patient files, and goodwill that Movants

led the jury to believe were fraudulently made could only have occurred prepetition. This

Court has found that Movants acted with reckless indifference to Renfrow=s discharge and

inflicted monetary and emotional damage on her. This Court has declared the UFTA

Judgment void because it imposes personal liability on Renfrow for discharged debt. The

existence of the UFTA Judgment continues to offend the discharge order and injunction,

and remains a stain on Renfrow=s reputation, credit, and ability to obtain permanent

employment. Postponing the vacation of the UFTA Judgment and the dismissal of the

State Court Case until the current appeal is concluded will continue to substantially harm

Renfrow.

       D.     Where the public interest lies.

       As the United States Supreme Court held in one of its most cited bankruptcy cases,

       One of the primary purposes of the Bankruptcy Act is to Arelieve the honest
       debtor from the weight of oppressive indebtedness, and permit him to start
       afresh free from the obligations and responsibilities consequent upon
       business misfortunes.@ [citation omitted]. This purpose of the act has been
       again and again emphasized by the courts as being of public as well as private
       interest, in that it gives to the honest but unfortunate debtor who surrenders
       for distribution the property which he owns at the time of bankruptcy, a new
       opportunity in life and a clear field for future effort, unhampered by the
       pressure and discouragement of pre-existing debt. 46




        Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934) (emphasis added).
       46

                                                16
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 17 of 18



Respect for the bankruptcy discharge is diminished if it is not vigorously protected and

enforced by the courts. Suspending the protection of the discharge to allow a creditor to

appeal a judgment that holds the creditor in contempt of the discharge order and statutory

injunction is against the public interest.

         E.     Balancing the equities.

         The equities do not favor granting Movants a stay of enforcement of the Judgment.

AHN is an insured professional entity, and Grogan’s liability on the Judgment is in her

capacity as trustee of her deceased father’s trust. Renfrow is an individual, a former

debtor who exited her bankruptcy with no assets and a discharge that has not been

respected.

         Staying enforcement of the Judgment would place Movants in the same position

than they were before the Court found them to be in willful contempt of the discharge

injunction. Renfrow, on the other hand, has yet to enjoy any benefit from either her

discharge or the Judgment vindicating her discharge. The UFTA Judgment—a judgment

for fraud that this Court has determined is void—remains on record against her. The

substantial harm a stay would impose on Renfrow outweighs Movants’ interest in

maintaining the “status quo.” Movants have not established that the equities weigh in their

favor.

IV.      Conclusion

         AA stay is not a matter of right, even if irreparable injury might otherwise result.

Instead it is an exercise of judicial discretion and the propriety of its issue is dependent



                                              17
Case 17-01027-R Document 173 Filed in USBC ND/OK on 08/20/21 Page 18 of 18



upon the circumstances of the particular case.@ 47 Under the circumstances of this case,

after assessing the four factors and balancing the equities, the Court concludes that

Movants have not made the substantial showing necessary to warrant a stay pending

appeal. The Motion is therefore denied.

      SO ORDERED this 20th day of August, 2021.



                                                    DANA L. RASURE, CHIEF JUDGE
                                                    UNITED STATES BANKRUPTCY COURT




      47
        Nken, 556 U.S. at 433.
                                          18
